DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with language “which” such as in lines 3, 6 and 8 of claim 17, in lines 2 and 5 of claim 20, and etc. which render the claims indefinite since it is not clear as to which structure(s) is/are being referred to by the language “which”.  Also, the claims are replete with exemplary language such as “can be” in line 14 of claim 17, in line 2 of claim 18, in line 4 of claim 19, “in particular” in line 3 of claim 20 and in line 2 of claim 21, “for example” in line 5 of claim 27, and etc. which render the claims indefinite it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Furthermore, it unclear as to what claim 33 is trying to claim since “the bearing point” and “the bearing opening” lack antecedent basis in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-33 and 36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EP 1593784 A2 (hereinafter Baki).
	Regarding claim 17, Baki discloses a drain assembly (Fig. 1) for connection to a sanitary item, the drain assembly comprising a drain pipe (where 2 is pointing) with a pipe inlet (below 13) and a pipe outlet (where 5 is pointing in Fig. 5); a valve (3-4 in Fig. 5), which is arranged in a valve portion of the drain pipe and which has a sealing face (where 4 press against) and a valve body (4), wherein the valve body is movable away from the sealing face from a closure position to an open position by means of an actuating element (34); and an overflow pipe (6-9), which extends away from the drain pipe from a first branch point (about 12 in Fig. 1), which is arranged upstream of the valve when viewed in the direction of flow of the water, to a second branch point (the point where 8 is connected to 5 in Fig. 1), which is arranged downstream of the valve in the direction of flow of the water, and thus bridges the valve, wherein, in the installed position, the overflow pipe extends substantially upward counter to the plumbline direction (the direction where 15 is connected to 5 in Fig. 2), wherein the valve body is 
	Regarding claim 18, the drain assembly as claimed in claim 17, wherein the mounting of the valve body (4) on the insert element is such that the valve body can be inserted together with the insert element into the drain pipe during an assembly process.
	Regarding claim 19, the drain assembly as claimed in claim 17, wherein the valve body (4) is a valve flap (where 4 on the left in Fig. 6 is pointing) and wherein the sealing face is provided by the drain pipe or by the insert element, and wherein the valve flap can be pivoted about a geometric pivoting axis relative to the sealing face since it is flexible.
	Regarding claim 20, the drain assembly as claimed in claim 19, wherein the valve flap is mounted on a bearing axle (the groove of member 3 where 4 sit), which is mounted pivotably in a bearing point (the movement point between 4 and 3), in particular in a bearing opening (defined by the open end of the groove), on the insert element, and/or in a bearing point, in particular in a bearing opening, on the drain pipe, and wherein the bearing axle has a free end, which can be actuated by means of the actuating element.
	Regarding claim 21, the drain assembly as claimed in claim 20, wherein a seal (the portion of 4 resting against the groove of 3) is arranged between the bearing axle and the bearing opening, in particular in the end region of the bearing opening; and/or 
	Regarding claim 22, the drain assembly as claimed in claim 17, wherein a return element (the spring mechanism within 13) acts on the valve body, which return element holds the valve body in the closure position thereof
	Regarding claim 23, the drain assembly as claimed in claim 22, wherein the return element is mounted on the insert element (see Fig. 5); and/or wherein the return element is arranged outside the water-bearing region of the drain pipe.
	Regarding claim 24, the drain assembly as claimed in claim 17, wherein the insert element has a circular-cylindrical bearing portion (where 2 is pointing in Fig. 5), and wherein the insert receptacle has a circular-cylindrical bearing receptacle portion, and wherein a seal element (below where 2 is pointing in Fig. 5) is arranged between the bearing portion and the bearing receptacle portion.
	Regarding claim 25, the drain assembly as claimed in claim 24, wherein an orientation structure (where right 4 in Fig. 6 is pointing) is arranged between the insert element and the insert receptacle, which structure aligns the insert element in the insert receptacle relative to the sealing face, or which structure aligns the insert element, with the valve body mounted on the insert element, relative to the sealing face.
	Regarding claim 26, the drain assembly as claimed in claim 17, wherein the insert element has a retaining element (the element at the bottom end of the stem within 
	Regarding claim 27, the drain assembly as claimed in claim 26, wherein the retaining element is considered to be a cap since it capped the end of the stem, which is mounted rotatably on the insert element and which has a thread, which interacts with a thread of corresponding design on the drain pipe; or wherein the retaining element is formed integrally on the insert element and, for example, has the form of a bayonet catch.
	Regarding claim 28, the drain assembly as claimed in claim 17, wherein the actuating element (34) is arranged outside the water-bearing region of the drain pipe; and/or wherein the actuating element is mounted on the insert element.
	Regarding claim 29, the drain assembly as claimed in claim 17, wherein the insert receptacle opens into the drain pipe between the first branch point and the second branch point (see Fig. 6).
	Regarding claim 30, the drain assembly as claimed in claim 29, wherein the insert receptacle is oriented in such a way that the insert element can be inserted into the insert receptacle in the direction of an insertion direction transverse (vertical direction in Fig. 6) to the sealing face which is in horizontal direction.
	Regarding claim 31, the drain assembly as claimed in claim 17, wherein the insert receptacle opens into the drain pipe between the second branch point and the pipe outlet (see Fig. 5 the opening connecting between 2 and 5).
	Regarding claim 32, the drain assembly as claimed in claim 17, wherein the insert receptacle is oriented in such a way that the insert element can be inserted into 
Regarding claim 33, the drain assembly as claimed in claim 17, wherein the valve body (4) is mounted opposite the bearing point, in particular the bearing opening, of the insert element, at a bearing point which is arranged on the drain pipe.
	Regarding claim 36, the drain assembly as claimed in claim 17, wherein, in the installed position, the valve portion extends in such a way that the direction of flow runs substantially in the horizontal or at an angle of no more than 200 to the horizontal (with respected to outlet 5 being vertical), and wherein, in the installed position, the sealing face is oriented substantially in the vertical or at an angle of no more than 200 to the vertical (with respected to outlet 5 being vertical).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baki in view of US 4,594,738 (hereinafter Gebert).
	Baki teaches all of the limitations as discussed above except for the actuating element is a Bowden cable with a sheath and a cable supported therein, which cable acts on the valve body, wherein the sheath is mounted on the insert element, wherein .
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FR 3032732 A1 discloses an analogous drain assembly with a cable operated pivotal valve, which is a feature not being claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 3754